UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-6417


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WILKINS MCNAIR, JR.,

                Defendant - Appellant.



                             No. 14-6426


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WILKINS MCNAIR, JR.,

                Defendant - Appellant.



Appeals from the United States District Court for the District
of Maryland, at Baltimore. Catherine C. Blake, District Judge.
(1:06-cr-00281-CCB-1;  1:11-cv-01902-CCB;  1:09-cr-00320-CCB-1;
1:12-cv-03546-CCB)


Submitted:   July 30, 2014                 Decided:   August 20, 2014


Before SHEDD, AGEE, and DIAZ, Circuit Judges.
Dismissed by unpublished per curiam opinion.


Wilkins McNair, Jr., Appellant Pro Se. Jefferson McClure Gray,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

                  In    these     consolidated              appeals,       Wilkins       McNair,       Jr.

seeks to appeal the district court’s orders denying relief on

his    28     U.S.C.       § 2255          (2012)      motions.            The    orders       are     not

appealable             unless     a        circuit         justice     or        judge       issues      a

certificate of appealability.                        28 U.S.C. § 2253(c)(1)(B) (2012).

A     certificate          of     appealability              will     not        issue       absent     “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                             When the district court denies

relief       on    the    merits,          a   prisoner          satisfies       this    standard       by

demonstrating            that     reasonable               jurists     would       find       that     the

district          court’s       assessment         of       the    constitutional            claims     is

debatable         or     wrong.        Slack        v.      McDaniel,       529    U.S.       473,     484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling       is    debatable,         and       that       the    motion    states       a    debatable

claim of the denial of a constitutional right.                                     Slack, 529 U.S.

at 484-85.

                  We have independently reviewed the record and conclude

that McNair has not made the requisite showing.                                    Accordingly, we

deny     a    certificate             of       appealability         in     No.     14-6417,          deny

McNair’s motion for a certificate of appealability in No. 14-

6426, and dismiss the appeals.                             We dispense with oral argument

                                                       3
because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                       DISMISSED




                               4